Exhibit ADM SUPPLEMENTAL RETIREMENT PLAN (As Amended and Restated Effective January 1, 2009) TABLE OF CONTENTS Page ARTICLE IINTRODUCTION 1 1.1 Purpose of the Plan; History 1 1.2 Non-Qualified “Top-Hat” Plan 1 1.3 Plan Document 1 1.4 Effective Date of Document 1 ARTICLE IIDEFINITIONS 2 2.1 Definintions 2 2.2 Choice of Law 4 ARTICLE IIIPARTICIPATIO 4 3.1 Participation 4 ARTICLE IVSUPPLEMENTAL PENSION BENEFITS 5 4.1 Supplemental Pensions – Cash Balance and Traditional Formula 5 4.2 Cash Balance Supplemental Pension 5 4.3 Traditional Formula Supplemental Pension 6 4.4 Time of Payment 7 4.5 Form of Payment 8 4.6 Payment Form Election Procedure 9 4.7 Cash-Out of Small Benefits 9 4.8 FICA Over-Payment True-Up 10 4.9 Special Rules 10 ARTICLE VVESTING 11 5.1 Vesting 11 5.2 Forfeiture 11 ARTICLE VIDISTRIBUTIONS AFTER DEATH 11 6.1 Survivor Benefits 11 6.2 Beneficiary Designation 12 6.3 Cash-Out of Small Benefits 13 6.4 No Other Survivor Benefits 14 ARTICLE VIICONTRACTUAL OBLIGATIONS AND FUNDING 14 7.1 Contractual Obligations 14 7.2 Funding 15 ARTICLE VIIIAMENDMENT AND TERMINATION OF PLAN 15 8.1 Right to Amend or Terminate 15 8.2 Limits on Effect of Amendment or Termination 16 ARTICLE IXADMINISTRATION/CLAIMS PROCEDURES 16 9.1 Administration 16 9.2 Correction of Errors And Duty to Review Information 17 9.3 Claims Procedure 17 9.4 Indemnification 18 9.5 Exercise of Authority 18 9.6 Telephonic or Electronic Notices and Transactions 18 ARTICLE XMISCELLANEOUS 18 10.1 Nonassignability 18 10.2 Withholding 18 10.3 Right of Setoff 19 10.4 Uniformed Services Employment and Reemployment Rights Act 19 10.5 Successors of ADM 19 10.6 Employment Not Guaranteed 19 10.7 Gender, Singular and Plural 19 12.8 Captions 19 12.9 Validity 19 12.10 Waiver of Breach 19 12.11 Notice 19 ADM SUPPLEMENTAL RETIREMENT PLAN ARTICLE I INTRODUCTION 1.1 Purpose of the Plan; History.The ADM SUPPLEMENTAL RETIREMENT PLAN is sponsored by ADM and its Participating Affiliates to attract high quality executives and to provide eligible executives with the additional benefits they would have received under the Qualified Retirement Plan but for the limit imposed on the compensation that can be taken into account under the Qualified Retirement Plan (Code §401(a)(17)), the limit imposed on the benefits accrued and payable under the Qualified Retirement Plan (Code §415(b)), or the reduction in the compensation base under the Qualified Retirement Plan as a result of an election to reduce compensation and receive Elective Deferral Credits under the ADM Deferred Compensation Plan for Selected Management Employees I or II. The Plan is the result of the merger of the Archer-Daniels-Midland Supplemental Retirement Plan I (“Plan I”) and the ADM Supplemental Retirement II (“Plan II”) effective January 1, 2009.Plan I was previously “frozen” to new accruals effective as December 31, 2004 in response to the American Jobs Creation Act of 2004 which added new Code § 409A, and ADM originally intended that Plan I qualify for “grandfathered” treatment under Code § 409A.Plan II was the successor to Plan I.All benefits that accrued after December 31, 2004 (and all benefits accrued prior to that date that were not vested as of December 31, 2004) and before January 1, 2009, were subject to the terms of Plan II.ADM then determined not to treat amounts accrued and vested as of December 31, 2004, as grandfathered under Code § 409A, and thus merged Plan I and Plan II effective January 1, 2009. 1.2 Non-Qualified “Top-Hat” Plan. 1.2.1 ERISA Status.The Plan is a “top-hat” plan – that is, an unfunded plan maintained primarily for the purpose of providing deferred compensation for a select group of management or highly compensated employees within the meaning of ERISA §§ 201(2), 301(a)(3) and 401(a)(1), and therefore is exempt from Parts 2, 3 and 4 of Title I of ERISA. 1.2.2 Compliance with Code § 409A.The Plan also is a nonqualified deferred compensation plan that is intended to meet the requirements of paragraph (2), (3) and (4) of Code §409A(a), and the terms and provisions of the Plan should be interpreted and applied in a manner consistent with such requirements, including the regulations and other guidance issued under Code § 409A. 1.3 Plan Document. 1.3.1 Plan Documents.The Plan consists of this document, any appendix to this document and any document that is expressly incorporated by reference into this document. 1.3.2 Modifications by Employment or Similar Agreement.ADM or an Affiliate may be a party to an employment or similar agreement with a Participant, the terms of which may enhance or modify in some respect the benefits provided under this Plan, including, but not necessarily limited to, an enhancement to or modification of the benefit amount, payment forms and/or other rights and features of the Plan.The Plan consists only of this document and the core documents referenced in Sec. 1.3.1. Accordingly, any contractual rights that a Participant may have to any enhancement or modification called for under an employment or similar agreement are rights that derive from such agreement and not directly from the Plan.Nonetheless, the Plan will be applied in a manner that takes into account any enhancements or modifications called for under an enforceable employment or similar agreement as if such provisions were part of the Plan; provided that, no change can be made to the Plan by means of an employment or similar agreement that would not have been allowed by means of an amendment to the Plan (for example, an amendment inconsistent with Code §409A). 1.4 Effective Date of Document. The Plan (as amended and restated in this document) is effective January 1, 2009, to apply to accruals on and after that date, and also to accruals prior to that date with respect to any Participant (or Spouse) who has not previously commenced payment of his/her Supplemental Pension under Plan I or Plan II. ARTICLE II DEFINITIONS AND CONSTRUCTION 2.1 Definitions. 2.1.1 “ADM” means Archer Daniels Midland Company. 2.1.2 “Affiliate” means any business entity that is required to be aggregated and treated as one employer with ADM under Code §414(b) or (c) (and for purposes of determining whether a Separation from Service has occurred, a standard of “at least 80 percent” will be used to identify an Affiliate under Code §414(b) and (c) notwithstanding the default standard of “at least 50 percent” found in Treas. Reg. §1.409A-1(h)(3)). 2.1.3 “Aggregated Plan” means any other deferred compensation plan maintained by ADM or an Affiliate that is subject to Code § 409A and that is aggregated with this Plan under Treasury Regulation § 1.409A-1(c)(2). 2.1.4 “Beneficiary” means a person or persons designated as such pursuant to Sec. 6.2, or the joint annuitant on joint and survivor annuity payable under the Plan. 2.1.5 “Benefit Commencement Date” means the date on which a Supplemental Pension is paid in the form of a lump sum or starts to be paid in the form of an annuity (taking into account any delay in payment applicable with respect to a Specified Employee). 2.1.6 “Board” means the Board of Directors of ADM, or its Compensation Committee. 2.1.7 “Cash Balance Pension Benefit” means the benefit payable to the Participant under the Qualified Retirement Plan determined by the balance in the Participant’s cash balance account under the Qualified Retirement Plan. 2.1.8 “Cash Balance Participant” means a Participant who is entitled to receive a Cash Balance Pension Benefit under the Qualified Retirement Plan. 2.1.9 “Certified Domestic Partner” means a person of the same or opposite sex who is not a Spouse, and with respect to whom the Participant has on file with ADM (and has not terminated) an affidavit attesting that the conditions for domestic partner status are satisfied as specified in the Domestic Partner Policy adopted (and as modified from time to time) by ADM. 2.1.10 “Code” means the Internal Revenue Code of 1986, as amended. 2.1.11 “Eligible Employee” means an Employee: (a) Who is employed with ADM or a Participating Affiliate (while it is a Participating Affiliate); (b) Who is a participant inthe Qualified Retirement Plan and has his/her benefit limited under the Qualified Retirement Plan as a result of the limits imposed under Code §§401(a)(17) or 415, or as a result of his/her elective deferral under the ADM Deferred Compensation Plan for Selected Management Employees II; and (c) Who is notified of his/her eligibility under the Plan; provided that, this notice requirement does not apply to an Employee who was an Active Participant in the Plan before January 1, 2009, unless he/she has a Separation from Service, is rehired by ADM or an Affiliate on or after January 1, 2009 and renters the Qualified Retirement Plan under the Cash Balance Pension Formula. Either the Board or the Chief Executive Officer of ADM may determine that an Employee described above will not be an Eligible Employee.However, the Plan is intended to cover only those Employees who are in a select group of management or highly compensated employees within the meaning of ERISA §§ 201(2), 301(a)(3) and 401(a)(1); and, accordingly, if any interpretation is issued by the Department of Labor that would exclude any Employee from satisfying that requirement, such Employee immediately will cease to be an Eligible Employee and Active Participant. 2.1.12 “Employee” means any common-law employee of ADM or an Affiliate (while it is an Affiliate). 2.1.13 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. 2.1.14 “Normal Retirement Age” means the later of the date on which the Participant attains age sixty-five (65) or the fifth (5th) anniversary of the date on which the Participant commenced participation in the Qualified Retirement Plan. 2.1.15 “Participant” means an Active Participant, or a current or former Eligible Employee who has benefits due to him/her under the Plan.“Active Participant” means an Eligible Employee who has become and remains an Active Participant under Sec. 2.1.16 “Participating Affiliate” means any Affiliate (while it is an Affiliate) which employs one or more Eligible Employees. 2.1.17 “Plan” means the ADM Supplemental Retirement Plan. 2.1.18 “Plan Year” means the calendar year. 2.1.19 “Qualified Retirement Plan” means the Archer Daniels Midland Retirement Plan. 2.1.20 “Separation from Service” means that ADM and the Participant anticipate that the Participant will perform no future services (as an Employee or contractor) for ADM and its Affiliates or that the level of services the Participant will perform for ADM and its Affiliates (as an Employee or contractor) will permanently decrease to twenty percent (20%) or less of the average level of services performed over the immediately preceding thirty-six (36) month period (or the full period of services if the Participant has been providing services for less than thirty-six (36) months).In the event of a leave of absence, a Separation from Service will be deemed to have occurred on the date that is six (6) months (or in the case of a disability leave, twenty-nine (29) months) following the start of such leave; provided that, if the Participant has a statutory or contractual right to return to active employment that extends beyond the end of such leave period, the Separation from Service will be deemed to have occurred upon the expiration of such statutory or contractual right; and if the individual has a Termination of Employment during such leave period, the Separation from Service will be deemed to have occurred on such Termination of Employment.A “disability” leave for this purpose means an absence due to a medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than six (6) months, where such impairment causes the Participant to be unable to perform the duties of his/her position of employment or any substantially similar position. In the case of a sale or other disposition of stock or substantial assets, or other corporate transaction, whether a Separation from Service has occurred may be affected by the provisions of Sec. 7.1.3. 2.1.21 “Specified Employee” means an Employee who at any time during the twelve-month period ending on the identification date was a “key employee” as defined under Code §416(i) (applied in accordance with the regulations thereunder, but without regard to paragraph (5) thereof). ADM may adopt a Specified Employee Identification Policy which specifies the identification date, the effective date of any change in the key employee group, compensation definition and other variables that are relevant in identifying Specified Employees, and which may include an alternative method of identifying Specified Employees consistent with the regulations under Code § 409A.In the absence of any such policy or policy provision, for purposes of the above, the “identification date” is each December 31st, and an Employee who satisfies the above conditions will be considered to be a “Specified Employee” from April 1st following the identification date to March 31st of the following year, and the compensation and other variables, and special rules for corporate events and special rules relating to nonresident aliens, that is necessary in identifying Specified Employees will be determined and applied in accordance with the defaults specified in the regulations under Code § 409A.Any Specified Employee Identification Policy will apply uniformly to all nonqualified deferred compensation plans subject to Code §409A that are maintained by ADM or an Affiliate. 2.1.22 “Spouse” means a person of the opposite sex to whom the Participant is legally married as of the determination date (including a common-law spouse in any state that recognizes common-law marriage, provided that acceptable proof and certification of common-law marriage has been received by ADM). 2.1.23 “Supplemental Pension” means the benefit payable to a Participant under the Plan, which may be a Cash Balance Supplemental Pension or a Traditional Formula Supplemental Pension.A “Cash Balance Supplemental Pension” is a Supplemental Pension determined under Sec. 4.2; and a “Traditional Formula Supplemental Pension” is a Supplemental Pension determined under Sec. 4.3 2.1.24 “Termination of Employment” means that the common-law employer-employee relationship has ended between the individual and ADM and its Affiliates, as determined under the employment policies and practices of ADM (including by reason of voluntary or involuntary termination, retirement, death, expiration of and failure to return from a recognized leave of absence, or otherwise).A Termination of Employment does not occur merely as a result of transfer of employment from one Affiliate to another Affiliate, or from ADM to an Affiliate or from an Affiliate to ADM.In the case of an Employee working for an Affiliate, a Termination of Employment will not occur upon the sale of the stock of such employer such that it no longer satisfies the definition of an Affiliate (assuming the individual continues in the employ of that employer or a new affiliate of that employer after the sale). 2.1.25 “Traditional Formula Pension Benefit” means the benefit that is payable to the Participant under the Qualified Retirement Plan determined under the traditional formula. 2.1.26 “Traditional Formula Participant” means a Participant who is entitled to receive a Traditional Formula Pension Benefit under the Qualified Retirement Plan. 2.1.27 “Trustee” means the trustee of a trust established pursuant to Sec. 7.2. 2.1.28 “Vested” means that the Participant has a Separation from Service under circumstances where he/she is vested under Sec. 2.2 Choice of Law.The Plan will be governed by the laws of the State of Illinois to the extent that such laws are not preempted by the laws of the United States.All controversies, disputes, and claims arising hereunder must be submitted to the United States District Court for the Central District of Illinois. ARTICLE III PARTICIPATION 3.1 Participation. 3.1.1 Eligible Employees.An Eligible Employee will be eligible to participant in the Plan once he/she has been provided with a written notice of eligibility from ADM. 3.1.2 Payment Form Elections.An Eligible Employee who is provided with notice of eligibility on or after January 1, 2009 and participates in the Qualified Retirement Plan under the Cash Balance Pension Formula will be allowed to make an initial distribution election under the Plan during the thirty (30) day period following the date he/she is provided with written notice of his/her eligibility to participate in the Plan.At the expiration of such thirty (30) day period, the distribution election with be irrevocable and the Eligible Employee will become an Active Participant. If an
